 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoil-ACC, Inc. and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union 20. Cases 8-CA-13062 and 8-CA-13289June 9, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn November 10, 1981, Administrative LawJudge James M. Fitzpatrick issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, a briefin answer to the Charging Party's exceptions, and amotion to reopen the record. The Charging Partyfiled exceptions and a supporting brief, a brief inanswer to Respondent's exceptions, and an opposi-tion to Respondent's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order,3asmodified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-I The Administrative Law Judge did not make clear that, when Re-spondent's owner, Joseph Oliver, discharged Orlie Stahl as a driver, heoffered Stahl employment as a laborer at lower pay. Both Oliver andStahl testified without contradiction that the offer was made and refused.In addition Stahl testified that he had the laborer's job "For a week whileI looked for another job."Member Jenkins regards Respondent's reasons for discharging Corneli-son as having been discredited as pretextual, thus leaving no lawfulreason for the discharge and making Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083 (1980). inapplicable.I Respondent moved to reopen the record to present evidence of sub-stantial changes in its employee complement which would render the bar-gaining order inappropriate. Respondent's motion is denied as none of theissues it raises are relevant to determining whether a bargaining ordershould now issue. Tartan Marine Company, 247 NLRB 646, 648, fn. 8(1980).3 In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980), Member Jeikins would award interest on thebackpay due based on the formula set forth therein.4 Based on our own careful analysis of this case, we have determinedthat Respondent, by the number and extent of its unfair labor practices,and their pervasiveness in this unit of only four employees, has engagedin such egregious and widespread misconduct as to demonstrate a generaldisregard for its employees' fundamental statutory rights. We thereforefind appropriate modification of the recommended Order to includebroad injunctive language against the further commission of any unfairlabor practices by Respondent. See Ilickmort Foods. Inc., 242 NLRB 1357(1979).We shall also modify the Administrative Law Judge's recommendedOrder by requiring Respondent to expunge from Rick Cornelison's per-sonnel record, or other files, any reference to his discharge.lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Coil-ACC, Inc., Toledo, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in said recommended Order, as so modified:1. Substitute the following for paragraph l(d):"(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of theAct."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge any reference to the discharge ofRick Cornelison from his personnel record or otherfiles."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT coercively interrogate em-ployees about their union activities.WE WILL NOT threaten to close the shop ifthe Union represents our employees.WE WILL NOT discharge or otherwise dis-criminate against employees for engaging inunion activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL offer Rick Cornelison immediateand full reinstatement to his former positionor, if that position no longer exists, to a sub-262 NLRB No. 1276 COIL-ACC, INC.stantially equivalent position without prejudiceto his seniority or other rights and privilegespreviously enjoyed, and WE WILL make himwhole for any loss of earnings or benefits suf-fered by reason of the discrimination againsthim, with interest.WE WILL expunge any reference to the dis-charge of Rick Cornelison from his personnelrecord or other files.WE WILL, upon request, bargain collectivelyin good faith with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union 20, as theexclusive representative of our employees inthe appropriate unit described below andembody any understanding reached in a signedagreement. The appropriate bargaining unit is:All full-time and regular part-time machineoperators and truckdrivers, but excluding alloffice clerical employees, professional em-ployees, guards and supervisors as defined inthe National Labor Relations Act, employedat our Toledo, Ohio shop.COIL-ACC, INC.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Inthis case the company president refused to recognize theUnion which all four of his employees had joined. Short-ly thereafter he fired one employee and 2 months laterfired another. The issues are (a) whether he unlawfullyquestioned employees about going to the Union and toldthem he would close the shop to avoid the Union, (b)whether he unlawfully refused to recognize and bargainwith the Union, (c) whether the two discharges were un-lawful discrimination, and (d) whether a fair election cannow be held. As set out below, I find the questions toemployees, the threat to close and the refusal to recog-nize and bargain were all unlawful. I also find that thefirst discharge was unlawful discrimination but that thesecond was not. Finally, I find that the circumstances aresuch that a fair election cannot be held.The case arises out of two unfair labor practicecharges filed by International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local Union 20 (the Union), against Coil-ACC, Inc. (theCompany or Respondent), claiming Respondent hadcommitted unfair labor practices prohibited by the Na-tional Labor Relations Act, as amended (the Act). Thefirst charges (Case 8-CA-13062) were filed August 3,1979,' and September 6 a complaint based on thesecharges issued alleging that Respondent had engaged inunfair labor practices prohibited by Section 8(a)(1), (3),and (5) of the Act. On September 19 Respondent an-' All dates herein are in 1979 unless otherwise indicated.swered, denying the unfair labor practices. On October23 the Union filed additional charges (Case 8-CA-13289)which it amended on November 29. On December 11 anamended consolidated complaint based on all thesecharges issued, and was further amended at the hearing,alleging that Respondent had engaged in unfair laborpractices in violation of Section 8(a)(1), (3), and (5) ofthe Act. Respondent answered this complaint on Decem-ber 18, admitting jurisdictional allegations, the identity ofthe parties and of Respondent's principal officer, and theappropriateness of the bargaining unit alleged, but deny-ing all alleged unfair labor practices. The issues remain-ing are whether Respondent violated Section 8(a)(1) ofthe Act by interrogating employees about union activi-ties and by threatening that the plant would close. Thediscrimination issues are whether Respondent terminatedRick Cornelison on June 22 and thereafter refused to re-instate him because he engaged in union activities in vio-lation of Section 8(a)(3) of the Act and whether onAugust 23 Respondent similarly violated Section 8(a)(3)by terminating Orlie Stahl and thereafter refusing to rein-state him. With respect to union representation, the com-plaint alleges that since June 19 the Union has been theexclusive representative of a majority of Respondent'semployees in an appropriate bargaining unit and thatsince June 20 it has requested, and Respondent has re-fused, to bargain with it thereby violating Section 8(a)(5)of the Act. Respondent denies all these allegations. Thecomplaint also alleges, and Respondent denies, that theunfair labor practices of Respondent dissipated theUnion's majority status and created an atmosphere inwhich a free and fair election under Board auspicescannot now be held. These issues were heard before meat Toledo, Ohio, on March 31 and April 1, 1980.Based on the entire record,2including my observationof the witnesses and consideration of the briefs of theparties, I make the following:FINDINGS OF FACT1. THE EMPLOYER AND THE UNIONRespondent, an Ohio corporation, has since June 1978been engaged at Toledo, Ohio, in the manufacture andwholesale distribution of rain gutters and downspouts. Inthis business it annually ships to points outside Ohiogoods valued over $50,000, and I find it is an employerengaged in commerce within the meaning of the Act.Joseph Oliver is Respondent's owner, president, andchief operating officer, and is an agent acting on itsbehalf. The only other management official is Respond-ent's accountant. During the period pertinent to this caseRespondent employed four employees, including onetractor-trailer driver and three shop workers, one ofwhom also operated a truck.It is undisputed that the Union is a labor organizationwithin the meaning of the Act.2 I include as part of the record a copy of a letter dated May 15, 1980.from Respondent's attorney to the counsel for the General Counsel re-specting reinstatement and backpay for Rick Cornelison. I have marked itALJ Exh. I.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE AI..EGED UNFAIR LABOR PRACTICEA. Union OrganizingAbout June 12 Respondent discharged part-time em-ployee Charles Collins. This prompted the other employ-ees to discuss among themselves the benefits of organiz-ing a union for their mutual aid and protection. AboutJune 17 Rick Cornelison, a general laborer in Respond-ent's shop, contacted his brother-in-law, Harold Wick, abusiness agent for the Union, and arranged a meeting ofemployees at the union hall after work on June 19. Allthe employees, which then included Rick Cornelison andhis brother John, both general laborers, Ron Lowe, ageneral laborer and truckdriver, and Orlie Stahl, thetractor-trailer driver, attended. Wick discussed withthem the process of organizing a union and obtainedfrom all four signed cards authorizing the Union to rep-resent them. At that point the Union represented all ofRespondent's employees.B. The Union's Request for RecognitionPrior to setting up Respondent Company in June 1978,Oliver has been vice president of Alumco Industrieswhich was engaged in the rain gutter and downspoutbusiness. On June 20, the day after Respondent's employ-ees met in the union hall, Oliver received a telephonecall from a supervisor at Alumco who told him he wasin for a surprise, that the Union was calling on him. Thatafternoon Wick and a fellow union business agent,Gerald Anderson, called on Oliver. They requested thathe recognize and bargain with the Union as the repre-sentative of his employees and presented him with aletter to the effect that the Union represented a majorityof them. They offered to submit their authorization cardsto an impartial person for examination and count. Oliverrefused the request by telling them to first see Alumcoand then he would talk with them. The union agentsthen left.That same day the Union petitioned the Board for anelection.3In a telephone conversation the following daythe parties agreed to schedule the election for July 26.However, prior thereto unfair labor practice charges inCase 8-CA-12968 were filed by the Union against Re-spondent effectively blocking further processing of therepresentation case.4The parties agree, and I find, that the following em-ployees of Respondent constitute a unit appropriate forthe purpose of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time machine opera-tors and truckdrivers, but excluding all office cleri-cal employees, professional employees, guards andsupervisors as defined in the i.ct.Ordinarily a question of whether the Union representsthe employees in that unit would be determined by aBoard election. But, as found hereinafter, Respondent3 The representation proceeding is identified as Case 8-RC-11843.4 These blocking charges were later withdrawn when the charges onwhich the present complaint is based were filed.here has engaged in unfair labor practices which impedethat election process. Accordingly, since 100 percent ofthe employees had executed valid cards authorizing theUnion to represent them at the time the Union requestedrecognition on June 20, 1 find Respondent had a duty torecognize and bargain with the Union as of that time andits failure to do so violated Section 8(a)(5) of the Act.N.LR.B. v. Gissel Packing Co., 395 U.S. 575, 614 (1969).C. The PollAfter Wick and Anderson left him on June 20, Oliverwent out into the shop and polled three of his four em-ployees. He first went to Rick Cornelison and, accordingto Rick, whom I credit, said, "Rick, what in the hell areyou trying to pull going down to the Teamsters hall andorganizing a union, and with two men, are your kidding,I'll close up first." Both Rick and Oliver agree that healso asked Rick why he wanted a union. They also agreethat Rick did not respond to Oliver's questions.After talking with Rick, Oliver went to his brotherJohn Cornelison and asked, "Johnnie, did you go to theunion?" John admitted he had. Oliver then asked the fol-lowing, "Why, Johnnie, you and I work together everyday, if you had a problem, why didn't you come to me?"John indicated he wanted security. Oliver said, "Whatkind of security, Johnnie, with your poor attendancerecord, I haven't done anything to you."Oliver then went to Stahl and asked, "Orlie, did yougo to the union?" Stahl admitted he had. Oliver thenasked, "What for, Ollie?" Stahl replied, "I want a pen-sion and a raise." Oliver replied, "My god, Orlie, I can'tgive you a raise, you have caused over $6,000 indamage." Oliver testified that in effect he asked Stahl,"Did you vote for the union," and that he so describedhis language in a pretrial affidavit. Stahl placed theirconversation on June 21 but I credit Oliver that it oc-curred on June 20 because it was a logical continuationof the poll he had begun with the Cornelison brothers. Ifind that Stahl was mistaken about the date. Respectingthe conversation, however, he testified without contra-diction that Oliver "told me that he couldn't afford todeal with the union and that they weren't worth a s-and all they wanted was my money." I find that Olivermade this statement and that it was an indication of hisanimosity toward the Union.Oliver did not question his fourth employee, RonLowe, because on June 20 Lowe was out of the plantmaking deliveries. The following day, June 21, however,Lowe came up to Oliver in the shop and mentioned theUnion, saying he was no longer interested in it. Oliverwalked away, saying he did not want to hear about it.A day or two later, according to Stahl, whom I credit,Oliver again approached him in the plant and, referringto the Union, told Stahl he would close down the plant,put it into his wife's name, and start over somewhere elseif he had to. He also offered to let Stahl invest $10,000 inthe Company, an offer which Stahl refused. Again in lateJuly, according to Stahl, whom I credit, Oliver again ap-proached him at a time when Stahl was wearing a union78 COIL-ACC, INC.buttons and again said something about closing the plantin Toledo and moving his operations to his warehousefacility in Chicago. He asked Stahl to move with him toChicago, saying he had too much time and money in-vested in Stahl. Although Stahl inquired whether theprospective move was because of the Union, Oliver didnot reply. Stahl refused his offer to move to Chicago.The General Counsel, citing Sullivan Electric Company,199 NLRB 809, 810 (1972), and Nation-Wide Plastics Co.,Inc., 197 NLRB 996 (1972), contends that Respondentviolated Section 8(a)(5) of the Act by refusing to dealwith the Union after Oliver had conducted a poll of em-ployees which demonstrated that a majority supportedthe Union. But, as pointed out by Respondent, the polldid not demonstrate majority support for the Union. Itdemonstrated only that 50 percent of the employees hadsought out the Union. Lowe was never polled and onJune 21 indicated he was not interested in the Union. Al-though Oliver did poll Rick Cornelison, the evidencefails to show that Rick responded. In fact the evidenceindicates he did not respond. Accordingly, this allegationfails for lack of proof.The poll as conducted by Oliver, however, did runafoul of Section 8(a)(l) of the Act because it was notconducted with the accompanying safeguards which theBoard requires, and absent these safeguards Oliver'squestions were coercive interrogations impinging on theemployees' Section 7 rights. Struksnes Construction Co.,Inc., 165 NLRB 1062, 1063 (1967). Oliver's conversationswith Rick Cornelison on June 20 and with Stahl lateralso violated Section 8(a)(1) because they blatantlythreatened that he would close the shop and start oversomewhere else in order to escape the Union.D. The Termination of Rick CornelisonThe complaint alleges that on June 22 Respondent laidoff or terminated Rick Cornelison, and since has failed toreinstate him, for the reason that he had joined, support-ed, assisted, or favored the Union or that Respondent be-lieved he did. Respondent denied this and sought toshow that he was terminated for various other reasons.Thus, in connection with investigation of union chargesagainst Respondent in Case 8-CA-12968, Oliver on July10 wrote to the Board's Regional Office indicating thatRick Cornelison was laid off (a) because of a poor at-tendance record, (b) because, contrary to Oliver's expec-tations when he hired him, he proved unable to stagecommon carrier orders, ship United Parcel orders, drivea forklift truck or properly load trucks, and (c) becauseOliver received many complaints regarding elbows hehad fabricated. On September 14, in connection with theBoard's investigation of the charges on which thepresent complaint is based, Oliver again wrote theBoard's Regional Office summarizing the above reasonsfor Rick Cornelison's termination and adding the reasonthat Darryl Carr, a working supervisor at Alumco whomOliver had long sought to hire, became available andOliver terminated Rick Cornelison because he preferredto have Carr as an employee. At the hearing hereinm Even after Oliver refused to deal with the Union, Stahl continuedwearing his union button about half the time while he was working.Oliver added still another point by testifying that onJune 22 he told Rick Cornelison that that was his lastday and he was laying him off because of lack of work.In sum, Respondent asserts that Rick Cornelison was ter-minated for valid business considerations rather than forreasons proscribed by the Act. This is, therefore, a dualmotive termination which is appropriately evaluated pur-suant to the standards set for in Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980).Under the first Wright Line test, I find that the Gener-al Counsel has made a prima facie case that Rick Corneli-son was discharged on June 22 for discriminatory rea-sons. It is undisputed that Oliver knew that union busi-ness agent Wick was his brother-in-law. It is also undis-puted that the so-called layoff of Rick Cornelison oc-curred within 2 days of the Union's request for recogni-tion and bargaining based on its claim that it representeda majority of Respondent's employees and Oliver's inter-rogation of three employees, including Rick Cornelison,and his threats of plant closure, thereby demonstratinghis animus toward the Union and his belief that all thoseinterrogated had gone to the Union. It is also undisputedthat Oliver spent considerable time in the shop amonghis small complement of employees. In these circum-stances I find that Oliver knew of Rick Cornelison's in-volvement with the Union and most certainly believedthat he was a union supporter. Circle K Corporation, 173NLRB 713, 715 (1968). In addition the timing of the dis-charge together with its unexplained suddeness withoutnotice warrant the inference that Oliver was aware ofthe undisputed fact that Rick was a key figure in con-tacting the Union. Richard L. Cannady and Jane Can-nady d/b/a Bob White Target Company, 189 NLRB 913,921 (1971); M. J. Pirolli & Sons, 194 NLRB 241, 245(1971). Respondent's normal workweek is from Mondaymorning until Saturday noon. Rick Cornelison was ter-minated suddenly and without notice on Friday after-noon before the end of the workweek. There being noexplanation for the abruptness of the discharge withinthe workweek, an inference of discriminatory motive iswarranted. Circle K Corp., supra.The evidence demonstrates that the reason given Rickfor his layoff, namely, lack of work, was a false reason.A plentiful supply of raw material was on hand and Re-spondent's normal operations call for continuous process-ing of this material to provide an adequate inventory forfilling of incoming orders. There is no evidence that in-ventories were excessive. The day before Oliver had toldthe shop crew that they were overstaying their breaksand that he needed more elbows. He would not likelyhave so stated if in fact he was running out of work forthe employees. The day after Rick was terminated hewas replaced by a newly hired casual employee, RexDalton, who continued working for 2 weeks. At the endof Dalton's 2 weeks, another new employee, RandyDuvall was hired to replace him. Both Dalton andDuvall performed the elbow work which Rick Corneli-son had previously done. At the time of the hearing Re-spondent had made no move to recall Rick. In fact, hewas not recalled until May 15, 1980. Although Rick wastold he was laid off, he was actually terminated. Oliver79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that he does not discharge employees but onlylays them off so they may claim unemployment compen-sation without problems. The lack of work reason of-fered by Oliver to Rick is further put in question by Re-spondent's failure to rely on this point during the investi-gative stages of this proceeding or during the hearing.The General Counsel offered the testimony of Rick Cor-nelison himself, which testimony I credit, that at the timehe was terminated Oliver said to him, "You are laid offeffective immediately." Rick then asked, "Why," andOliver explained, "We have no coil and I think youreally know why." Further corroboration of Oliver'smotive is found in his statement to Stahl on June 20 thathe could not afford to deal with the Union.The General Counsel having made out a prima faciecase of discriminatory motive in the discharge of RickCornelison, the question arises under Wright Line. Inc.,supra, whether Respondent would have discharged himwhen it did in the absence of union activity. Oliver testi-fied that he hired him on May 15 because he understoodhe had experience which qualified him not only to oper-ate the machines in the shop but also to operate the fork-lift and to handle the loading and unloading of trucksand carriers. According to Oliver he was disappointed inhim. He testified Rick could not operate the forklift, al-though Rick testified without contradiction that his oper-ation of the forklift was never criticized. Oliver also tes-tified that Rick had too many problems was never criti-cized. Oliver also testified that Rick had too many prob-lems staging loads for common carriers, that he did notknow the paperwork required, and did not know theproduct sufficiently well. As a result, according toOliver, he put Rick to work on the elbow machineswhere his efforts were the most helpful, and in the mean-time Oliver searched for someone to replace him. It istrue that Rick spent about 80 percent of working time onthe elbow machines. But he also loaded and unloadedtrucks, if not common carriers, and was engaged in suchloading at the time Oliver discharged him.From the time Oliver left Alumco and established Re-spondent's business, he had been interested in employingDarryl Carr as a working supervisor to assist him byboth supervising and working in the shop. Carr had hadextensive experience at Alumco in shopwork and super-vision. Just after Oliver left Alumco he offered Carr ajob but Carr did not accept then. In February and againin March 1979 Oliver repeated his offer of employmentwithout success. Then in the first part of June, Carr de-cided he would leave Alumco and contacted Oliver andthey met on June 16 at which time Oliver made him aspecific offer. According to Carr, whom I credit, he re-jected the offer at that time because he wanted to thinkabout it further. Then on Tuesday, June 19, he gaveAumco I week's notice and at 6 o'clock in the eveningtelephoned Oliver that he was ready to move. AlthoughOliver wanted him to report the next day, Carr de-murred and they agreed he would start work with Re-spondent on Monday, June 25.In the meantime, he filed an employment applicationwith Respondent on Friday, June 22, the same dayOliver discharged Rick Cornelison. Oliver testified thaton the evening of Tuesday, June 19, he knew he had toeliminate one employee because he could only afford afour-man crew, and of the four he considered Rick Cor-nelison the most expendable. There is no evidence that atthat point Oliver knew of any union activity. He testifiedthat he needed Stahl, the only employee licensed to op-erate tractor-trailers. He considered John Cornelison thebest all-around general laborer in the operation of ma-chinery in the shop. His testimony indicates that he con-sidered Ron Lowe more valuable than Rick Cornelisonbecause Lowe had acquired a license to operate a truckfor short hauls. The thrust of his testimony seems to bethat Carr was intended to replace Rick Cornelison. Butthat is not what happened. The evidence indicates thatCarr operated the elbow machine at most 5 hours perweek while Rick had spent 80 percent of his time in thatwork.As already noted, there was in fact no shortage ofwork in the shop. On Saturday, June 23, the day afterOliver discharged Rick, his brother John Cornelison didnot show up for work. Oliver did not recall Rick but in-stead called in Stahl's brother to substitute for that dayin filling a rush order. On Monday, June 25, althoughCarr reported for work, John Cornelison did not. Thisleft only Stahl and Lowe on duty as rank-and-file em-ployees. Yet Oliver did not recall Rick. Instead, he hiredJohn Spaulding who had no experience whatever in Re-spondent's line of work. Later he hired Randy Duvall in-stead of recalling Rick. Oliver justified this on theground that Duvall was better qualified than Rick. But,even if this were so, Oliver continued to hire additionalhelp on a temporary basis without recalling Rick. In ad-dition to part-time help in midsummer Oliver recalledJohn Cornelison in addition to having employed as tem-poraries his brother Perry and employee Charles Collins.In support of his position Oliver testified that it wasRespondent's practice to give new employees a raiseafter 30 days and that Rick was not given such a raise,because, according to Oliver, he had a poor attendancerecord and because of his work habits, which Oliver didnot specify. The fact that Oliver did not give him a raiseafter 30 days I deem to be immaterial because Oliver ad-mittedly hired him at more than the beginning rate at thetime he started. Further. Oliver admitted that other em-ployees had attendance records equally as poor as RickCornelison. And in any case Rick's attendance recorddoes not in fact appear to be that bad. Although he wastardy on five occasions during the period of employ-ment, Oliver admitted that he worked considerable over-time and also that the shop did not have a uniform start-ing time. Without condoning tardiness, it is obvious thattardiness was not normally deemed a significant fault inRespondent's shop.Oliver also gave as a reason for discharging Rick thefact that he had received complaints from customersabout defective elbows. Although he had never criticizedRick for any of his work, and in fact had complimentedhim, telling him to keep up the good work, he gave himthe defective elbows to rework. But whether in fact thedefective elbows were Rick's fault is unclear becauseothers were also fabricating elbows and, as Oliver ad-mitted, it was impossible to tell who made a bad elbow.80 COIL-ACC, INC.In the past Respondent has laid off a full-time employ-ee on only one occasion, following Christmas 1978 be-cause of a lack of work. As Oliver testified, his seasonran down. The busy season is in the summer and, asshown by Respondent's continued hiring of new peopleafter Rick's discharge, lack of work was not a validreason for discharging him.The above evidence is not sufficient to establish thatRespondent would have discharged Rick Cornelisoneven in the absence of union activity. The coincidence intiming between the Union's demands for recognition andRick's discharge is very suspicious, as is the unexplainedsuddenness of the discharge without notice. Another sus-picious circumstance is the fictitious reason Oliver gaveto him for the discharge; namely, lack of work. I alsofind significant the failure of Oliver to recall Rick, an ex-perienced employee, rather than hiring a parade of newemployees.It is also significant that Oliver shifted his grounds fordischarge from the one which he gave Rick Cornelisonat the time of discharge to the reasons which he first of-fered to the Regional Office and then later reoffered, butwith additions as noted above. In these circumstancesthose justifications are not persuasive. Accordingly, Ifind that a preponderance of the credible evidence failsto establish that Rick Cornelison would have been dis-charge in the absence of union activity. Thus, the Gener-al Counsel's prima facie case being unrebutted, I find thatRespondent's discharge of Rick Cornelison on June 22and its failure thereafter to reinstate him violated Section8(a)(3) of the Act.E. The Termination of Orlie StahlRespondent hired Orlie Stahl in February as a tractor-trailer driver. The complaint alleges, and the answerdenies, that on August 23 Respondent terminated him be-cause of his union activity. In spite of its answer Re-spondent's post-hearing brief admits that Stahl was effec-tively terminated on August 23. He was relieved of hisduties as a driver and offered temporary work as a gen-eral laborer for a week at a lower rate of pay while helooked around for other employment, an offer which herefused. Respondent justifies the termination on theground that Stahl was responsible for a series of mishapswhich justified discharge. The issue, therefore, is wheth-er his termination was discriminatory or for valid busi-ness reasons, an issue appropriately tested under thestandards of Wright Line, Inc., supra.As already noted, Stahl was among employees who onJune 19 met at the union hall and executed union author-ization cards. Wick at that time also distributed unionbuttons to the employees. Thereafter Stahl wore hisunion button and, even after Respondent's refusal to rec-ognize the Union and the discharge of Rick Cornelison,continued to wear it about half of the time, thereby dis-playing his continued support of the Union. Oliver knewon June 20 that Stahl had gone to the Union and I infer,based on Stahl's display thereafter of his union button,that Oliver knew he continued to be a union supporter.Some of the same general reasons which support thefinding of a prima facie discriminatory discharge of RickCornelison support a similar finding of discriminatorydischarge in the case of Stahl. In Stahl's case the coinci-dence of timing between the Union's request for recogni-tion and discharge are not as dramatic but neverthelessare persuasive in view of Stahl's continuing union activi-ty in the face of Oliver's animosity demonstrated by hisunlawful interrogations and threats of plant closure.Oliver testified that he began looking for a replacementfor Stahl in June because of an accident in which he wasinvolved on June I and that he held up discharging himbecause of "the union problem." He first learned of theunion problem on June 20 when he received the callfrom Alumco. After June 20 the Union continued to be afactor for Oliver to consider. On June 26 the Union filedits petition seeking an election (Case 8-RC-11843) andon July 6 it filed the 8(a)(1), (3), and (5) charges in Case8-RC-12968 which were withdrawn when the instantcharges were filed August 3. Thus, Stahl's continued andovert involvement with the Union in the circumstancesabove described warrants the inference that it played apart in Oliver's reasons for discharging him on August23. Accordingly, under the first standard of Wright Line,Inc., supra, I find that the General Counsel has made aprima facie case of discriminatory discharge.Respondent contends that Stahl was terminated be-cause he had been responsible for too many accidents.Respondent's tractor-trailer equipment which Stahl oper-ated consisted of a tractor leased from Avis Leasing Cor-poration and a trailer leased from Convoy Trailers Sys-tems, Inc. Stahl's first accident occurred in March whenhe drove his rig under a viaduct too low to clear thetrailer and tore the top off the trailer requiring repairscosting $2,769. The incident provided clear grounds fordischarge because Stahl was plainly at fault and the dam-ages were substantial. But Oliver did not fire him. Hetestified that he needed a tractor-trailer driver and Stahlwas then still a new employee.Stahl's second accident, which was of a minor nature,occurred in late spring when he was making a deliveryto Clay Spouting, a customer of Respondent. In backinghis rig into the customer's dock, Stahl struck the gutterof the building thereby damaging it. The customer toldhim not to worry about it because they were in thegutter business and would replace it themselves. Stahl in-formed Oliver about the accident but the customer hasnever submitted a bill for the damage. The GeneralCounsel seems to take the position that the incidentshould be ignored because it was minor and Respondentis not out of pocket for the damage done. However, itcannot be viewed as minor for business purposes becausethe incident involved damage to a customer's propertyand, although Oliver did not take action against Stahl atthat time, he would have been justified in doing so.The third accident occurred June I when Stahl failedto observe a tree limb overhanging a street and theupper right corner of his trailer caught the limb therebydamaging the trailer. At the hearing herein the GeneralCounsel sought to demonstrate that the accident was un-avoidable because the center line on the street had beenmoved to Stahl's right because of construction on theleft. But there is no evidence that Stahl's vision of thetree was obscured nor any evidence as to why, in town81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtraffic, he was unable to simply stop to avoid the colli-sion. On the evidence in this record he again plainly wasat fault. The town police at the site of the accident, whodid not issue him a citation, estimated the damage to thetrailer at $150. Stahl reported the accident to Oliver whoinstructed him to continue using the trailer and it wasnot returned to Convoy for repairs until sometime later.By that time air pressure had inflicted additional damageby tearing the metal covering on the trailer more thanhad been initially caused by the accident. The repairs byConvoy amounted to $2,320. In addition, while the trail-er was down for repairs, Respondent had to continuepaying for its rental and also pay rental for a replace-ment trailer which amounted to $845. The total cost toRespondent was $3,165. The General Counsel arguesthat Stahl was not responsible for this extensive damageand in fact was only responsible for a minor portion of it,$150 as estimated by the police. But there is no indica-tion that the police examination was anything but per-functory. And while it is clear that continued use of thetrailer caused further tearing in the surface of the trailer,even Stahl's testimony does not indicate that the addi-tional tearing was the major portion of the damage. Fur-ther, Convoy's repair of the equipment revealed structur-al damage in that the right front post of the trailer wasfractured. Thus, and without finding precisely what por-tion of the damage was due to the accident as distin-guished from that due to Oliver's failure to immediatelyhave it repaired, it is clear that the equipment was sub-stantially damaged as the result of Stahl's faulty oper-ation of his vehicle. Again, Oliver did not dischargeStahl at the time of the accident. And even at the time ofdischarge, he did not assess all of the cost against Stahlbecause he then only had an estimate that the damageswould amount to about $2,000 and apparently over-looked the cost involved in the rental of the replacementtrailer.Although Stahl was the only employee licensed to op-erate a tractor-trailer, Ron Lowe had gotten a licensequalifying him to operate an ordinary truck. For localdeliveries and short hauls Respondent leased from Avis anew Mercedes truck. The testimony of Oliver indicatesthat Respondent took possession of the vehicle in earlyJuly and that Lowe normally operated it. On August 7Stahl at Oliver's direction used the Mercedes to make adelivery. After he had gone 7 or 8 miles the truck brokedown and was towed away by Avis for repairs. Exami-nation during repairs revealed that the center hub wastorn from the clutch disc which, in the opinion of theMercedes representative, resulted from the driver down-shifting from too high a speed. Avis refused to honor thewarranty on the vehicle and charged Respondent $262for repairs. The General Counsel urges that Respondenthas not shown that Stahl was responsible for the break-down because he had only driven it a few miles andmost of the time it had been operated by Lowe who didnot have a good driving record. For the purposes of re-solving the issue at hand, however, it is unnecessary togo beyond the fact that the breakdown occurred whileStahl was driving and that the professional opinion ofthose involved in repairing the vehicle was that it result-ed from unnecessary downshifting. In these circum-stances it was not unreasonable for Oliver to hold Stahlresponsible for the damage to the vehicle.The final incidents involved another customer of Re-spondent called Custom Gutter. In late July or earlyAugust, as Stahl was backing the tractor-trailer to unloadan order at the dock of Custom Gutter, the trailernudged the customer's building. Although Stahl testifiedhe had no knowledge of any damage, the customer com-plained to Oliver and Oliver inspected the building sinceonly Respondent's tractor-trailer delivered to that dock.He concluded that the damage was not "that bad." Butthen on August 23 as Stahl was making another deliveryto Custom Gutter, he again nudged the building with histrailer. Oliver did not inspect the building on this occa-sion. In discharging Stahl he assessed liability against himfor the first incident in the amount of $650 and indicatedthat the damage in the second incident was unknown. Iagree with his initial estimate that the damage was notthat bad and I find that both incidents were minor. Nev-ertheless, from a business point of view they had seriousimplications because they involved property of a custom-er who, whether for good or bad reason or no reason atall, was in a position to take his business elsewhere. TheGeneral Counsel endeavored to show that the damage tothe Custom Gutter building could have been caused bydrivers delivering to a neighboring dock who found itconvenient to back their rigs into the approach toCustom Gutter's dock in order to turn around. I discountthe argument and the evidence on this point because therecord also shows that the distance into Custom Gutter'sdock is approximately 60 feet and it seems unlikely thatdrivers delivering to other business would back in thatfar and thereby collide with Custom Gutter's building ifin fact they were not making a delivery there.The General Counsel endeavors to diminish the impactof Respondent's evidence by pointing out that Stahl hadnever been warned or disciplined for his accidents.There is, however, no evidence that any other employeereceived warnings or reprimands and from the record asa whole I infer that Oliver did not follow a standardpractice of warning or of disciplining employees. In factthe Company's entire employment policy appears to besomewhat informal, if not capricious, from the employ-ees' point of view.By an invoice dated August 20, Avis billed Respond-ent for $262 for the repaired Mercedes clutch. Therecord does not show exactly when this bill was re-ceived but, allowing a reasonable time for the mails, Ifind that Oliver received it on or about August 22. Bythis time both Avis and Convoy had indicated verballyto Oliver that he should get a new driver. He testifiedthat on that day he decided to terminate Stahl because ofthe clutch incident and prepared a discharge letter tothat effect. However, Stahl was not in the shop that dayand Oliver was unable to deliver it to him.The General Counsel contends that Respondent hastreated Stahl disparately because its other driver, RonLowe, also experienced a number of difficulties but wasonly suspended for 3 days instead of discharged. Manyof the Lowe incidents, including this one, occurred afterStahl's discharge. On July 6, prior to Stahl's discharge,82 COIL-ACC, INC.Lowe had backed his truck into a car, for which he re-ceived a citation for not exercising good judgment. Afew days later on July 11 he received a citation forspeeding. On August 9 he was involved in an accidentresulting in $901 damage. On November 3, subsequent toStahl's discharge, Lowe was injured when a 400-poundcoil dropped on his hand. There is no evidence in therecord of responsibility for the incident. On February 2,1980, he received a citation for speeding. Finally, onMarch 25, 1980, Oliver suspended him for 3 days be-cause he failed to complete a run. Only the last of theseincidents arguably involved a customer of Respondent,and that is not specifically established. The damagecaused in the August 9 accident was not insignificantbut, on the other hand, was not nearly as substantial asthe total accumulated damage attributable to Stahl in theoperation of his tractor-trailer. Considering that Oliveroperates a small enterprise without well-established pro-cedures, I find that the differences, if any, between theway he treated Stahl and the way he treated Lowe arenot sufficient to support an inference of discrimination inStahl's case. I find instead that, as early as June, whenOliver hoped to hire a better driver from Alumo, oneJames Goode, Oliver had been thinking of replacingStahl because of the problems already accumulated. Oli-ver's receipt of the Avis bill of August 20 for the repairof the Mercedes clutch precipitated his final decision toterminate Stahl. That was a valid business reason. Exceptfor Stahl's continued display of his union button, noother union activity engaged in by him personallyaround that time suggests that Oliver acted for reasonsof discrimination rather than for valid business reasons. Ifind that Respondent has satisfied the second Wright Linetest by demonstrating that it would have dischargedStahl even if he had not engaged in union activities. Ac-cordingly, I find that a preponderance of the evidencefails to establish that Stahl was discharged and thereafternot reinstated because he engaged in union or other ac-tivity protected under the Act.F. The Gissel QuestionThe General Counsel urges that the Union is entitledto an order requiring the Company to bargain with it asthe majority representative of its employees under thedoctrine of N.L.R.B. v. Gissel Packing Co., supra. I agree.Where, as here, the employer has engaged in unfairlabor practices, the question arises as to whether theytend to undermine the Union's majority strength andimpede the election process. Here, Respondent has notonly engaged in coercive conduct toward all its employ-ees by interrogating three-fourths of them immediatelyafter the Union requested recognition and by threateninghalf of them with plant closure, but also by dischargingone of them 2 days later because of his union involve-ment and thereafter assiduously avoiding his recall. TheBoard has long held that discrimination against employ-ees because of union activities is a serious unfair laborpractice which "goes to the very heart of the Act" (A. J.Krajewski Manufacturing Co., Inc., 180 NLRB 1071(1970)) and is the "surest method of undermining aunion's majority or impeding an election process"(N.LR.B. v. Sitton Tank Co., 467 F.2d 1371, 1372 (8thCir. 1972)). The lingering effects of unlawful conductmay not be cured by traditional Board remedies with theresult that the chance of a fair Board election is slight. Ifind that the nature of the unfair labor practices in thiscase have that effect. In these circumstances the Union'smajority status as indicated by the authorization cardsexecuted by all of the employees in the bargaining unit atthe time of the request for recognition is reliably estab-lished and provides an adequate basis for a bargainingOrder. N.LR.B. v. Gissel Packing Co., supra, 395 U.S. at614; Richard Tischler, etc. d/b/a Devon Gables NursingHome, etc., 237 NLRB 775 (1978).Ill. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent set forth insection II, above, occurring in connection with the oper-ations described in section I, above, have a close andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent threatened, coerced, and restrained itsemployees in the exercise of the rights guaranteed inSection 7 of the Act by the following conduct:(a) Interrogating its employees as to whether they hadgone to the Union.(b) Threatening its employees that the shop would beclosed if the Union represented them.4. By discharging employee Rick Cornelison on June22, 1979, and thereafter failing to reinstate him, Respond-ent discouraged membership in the Union and discrimi-nated against him because he engaged in union activities,thereby committing unfair labor practices prohibited bySection 8(aX3) of the Act.5. By terminating Orlie Stahl on August 23, 1979, andthereafter not reinstating him Respondent did notcommit unfair labor practices prohibited by the Act.6. All full-time and regular part-time machine opera-tors and truckdrivers, excluding all office clerical em-ployees, professional employees, guards and supervisorsas defined in the Act, employed by Respondent at itsToledo, Ohio, shop constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.7. Since June 19, 1979, the Union has been, and isnow, the exclusive representative of all employees in theabove described unit for the purpose of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employmentby virtue of Section 9(a) of the Act.8. Respondent, by failing and refusing to recognize andbargain with the Union as the exclusive bargaining repre-sentative of the employees in the above-described unit83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince the Union requested such recognition and bargain-ing on June 20, 1979, committed unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.9. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent violated Section8(a)(1), (3), and (5) of the Act, I recommend that it beordered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct. Even though Respondent's unfair labor practicesare of a nature which tend to taint the laboratory condi-tions necessary and desirable for a Board election, I donot recommend what is commonly referred to as a broadorder because Respondent is not shown to have a pro-clivity for violating the Act nor has it engaged in egre-gious or widespread misconduct demonstrating a generaldisregard of employee statutory rights. Hickmott Foods,Inc., 242 NLRB 1357 (1979).Because of the discrimination against him as foundhereinabove Rick Cornelison is entitled to be madewhole. Even though Respondent by its attorney's letterof May 15, 1980, appears to have offered to make RickCornelison whole for that discrimination, the fulfillmentthereof is appropriately a matter for compliance and,pending compliance, it is appropriate that the usual re-medial order be entered. Accordingly, I recommend thatRespondent be ordered to offer Rick Cornelison immedi-ate and full reinstatement to his former position or, ifthat position no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or otherbenefits and privileges, and that he be made whole forany loss of earnings incurred as a result of being dis-charged on June 22, 1979, with backpay to be computedas prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and with interest as set forth in Isis Plumbing& Heating Co., 138 NLRB 716 (1962), and Florida SteelCorporation, 231 NLRB 651 (1977). I further recommendthat Respondent be required to preserve and make avail-able to Board agents, upon request, all pertinent recordsand data necessary in analyzing and determining what-ever backpay may be due.Inasmuch as Respondent's violations of Section 8(a)(1)and (3) of the Act tend to undermine the Union's major-ity thereby impeding the electoral process, with theresult that an election under Board auspicies wouldlikely be a less reliable guide to employee free choicethan the authorization cards by which they designatedthe Union to represent them, and because Respondent, inrefusing to recognize and bargain with the Union whileengaging in those unfair practices, violated Section8(a)(5) and (1) of the Act, I recommended that Respond-ent be required to recognize and bargain with the Unionas well as to remedy the unfair labor practices found.N.LR.B. v. Gissel Packing Co., supra; Federal PrescriptionService, Inc., 203 NLRB 975 (1973), enfd. as modified 496F.2d 813, 819 (8th Cir. 1974).I further recommend that Respondent post the appro-priate notices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER6The Respondent, Coil, ACC, Inc., Toledo, Ohio, itsofficers, agents, successors, assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees respectingtheir union activities.(b) Threatening to close the shop if the Union repre-sents the employees.(c) Discharging or otherwise discriminating againstemployees because they engaged in union activities.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assist a labor organization, to bargain collectivelythrough representatives of of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, or to refrain fromany or all such activities.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to Rick Cornelison immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges previously enjoyed, and make him whole for anyloss of earnings or benefits he may have suffered byreason of Respondent's discrimination against him as setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Recognize and, upon request, bargain collectivelywith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, LocalUnion 20, as the exclusive bargaining representative sinceJune 20, 1979, of all employees in the appropriate bar-gaining unit described below, and, if an understanding isreached, embody such in a signed agreement. The appro-priate unit is:All full-time and regular part-time machine opera-tors and truck drivers, but excluding all office cleri-cal employees, professional employees, guards andsupervisors as defined in the National Labor Rela-6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein, shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.84 COIL-ACC, INC.tions Act, employed at Respondent's Toledo, Ohioshop.(d) Post at Respondent's shop in Toledo, Ohio, copiesof the attached notice marked "Appendix."7Copies ofsaid notice, on forms provided by the Regional Directorfor Region 8, after being duly signed by Respondent'sI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."authorized representative, shall be posted by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that insofar as the complaintalleges unfair labor practices not specifically found inthis Decision, such allegations are hereby dismissed.85